FILED
                            NOT FOR PUBLICATION                              OCT 18 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN W. SHILTS,                                  No. 09-16699

              Plaintiff - Appellant,              D.C. No. 2:08-cv-01440-FJM

  v.
                                                  MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security Administration,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted October 7, 2010 **
                             San Francisco, California

Before: THOMPSON, SILVERMAN and McKEOWN, Circuit Judges.

       Plaintiff-Appellant Kevin W. Shilts appeals the district court’s decision to

remand his claim for disability and supplemental social security benefits for further




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative proceedings rather than for an immediate payment of benefits. We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.1

      Under this Circuit’s “credit-as-true” rule, evidence should be credited as true

and an action remanded for an immediate award of benefits only if: “(1) the ALJ

failed to provide legally sufficient reasons for rejecting the evidence; (2) there are

no outstanding issues that must be resolved before a determination of disability can

be made; and (3) it is clear from the record that the ALJ would be required to find

the claimant disabled were such evidence credited.” Benecke v. Barnhart, 379

F.3d 587, 593 (9th Cir. 2004) (citations omitted).

      In the present case, the district court’s decision reveals that there are

outstanding issues that still need to be resolved with respect to Shilts’ allegations

of agoraphobia and the availability of other options that would not require him “to

go home and clean himself” each time he uses the bathroom. A remand for further

administrative proceedings was therefore appropriate. See id. (“Remand for further

administrative proceedings is appropriate if enhancement of the record would be

useful.” (citing Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000))).




      1
        Because the parties are familiar with the facts and procedural history, we
do not restate them here except as necessary to explain our disposition.

                                          -2-
      Similarly, it is not clear from the record that the ALJ would be required to

find Shilts disabled even if his testimony about not being able to clean himself is

credited. Rather, a determination upon remand that other options are available to

accommodate Shilts’ condition might change the vocational expert’s conclusion

that there are no jobs in the national economy that Shilts can perform.

      Accordingly, because there are “sufficient unanswered questions in the record,”

the district court’s determination to remand the case for further proceedings was not

an abuse of discretion. See Harman, 211 F.3d at 1180.

      AFFIRMED.




                                         -3-